DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG Pub. 20180199013) in view of Yoneyama (US PG Pub. 20020145707).
Regarding claim 1, Wu discloses a light source unit (light source module 110 of
fig. 1), comprising:
a first light emitting device configured to emit light in a first wavelength range (blue light source 112B is configured to provide a blue light beam IB of fig. 1);
a luminescent wheel (wavelength conversion wheel 114 of fig. 1) comprising a luminescent light emitting area configured to emit luminescent light that is excited by the light in the first wavelength range as light in a second wavelength range (para. 0023;
and a color wheel (filter wheel 116 of fig. 1) onto which the light in the first wavelength range and the light in the second wavelength range are shined (illustrated in fig. 1) and comprising a filter (yellow light penetration section 116Y of fig. 2) that selects a part of the wavelength from the shined light in the first wavelength range and the light in the second wavelength range (para. 0026; yellow light penetration section 116Y is, for example, a transparent glass area, configured to allow penetration of the yellow light beam IY and other color light beams).
Wu fails to teach wherein a wheel surface of the color wheel is inclined with respect to axes of the light in the first wavelength range and the light in the second wavelength range.
Yoneyama discloses a projection illumination system wherein a wheel (color wheel 2) surface of the color wheel is inclined (para. 0060; the angle by which the color wheel 2 is tilted) with respect to axes of the light (illustrated in fig. 2A and 2B).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the color wheel of Wu inclining it with respect to the optical axis as disclosed in Yoneyama in order to reduce the return light that is reflected by the color wheel; thereby heating up optical components located upstream of the color wheel (Yoneyama; para. 0060).

Regarding claim 2, Wu discloses second light emitting device (red light source 112R of fig. 1) configured to emit light in a third wavelength range (red) that is distributed on a longer wavelength side than the light in the second wavelength range (red light has a longer wavelength than that of either Green or Yellow).
Wu fails to teach wherein a wheel surface of the color wheel is inclined with respect to axes of the light in the first wavelength range and the light in the second wavelength range.
Yoneyama discloses a projection illumination system wherein a wheel (color wheel 2) surface of the color wheel is inclined (para. 0060; the angle by which the color wheel 2 is tilted) with respect to axes of the light (illustrated in fig. 2A and 2B).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the color wheel of Wu inclining it with respect to the optical axis as disclosed in Yoneyama in order to reduce the return light that is reflected by the color wheel; thereby heating up optical components located upstream of the color wheel (Yoneyama; para. 0060).

Regarding claim 3, Wu discloses wherein the luminescent wheel (114) comprises a first transmission area (first penetration area 114B of fig. 2) configured to transmit the light in the first wavelength range (para. 0026; first penetration area 114B is configured to allow passage of the blue light beam IB), and 
wherein the color wheel (116) further comprise a second transmission area (para. 0026; second transmission area includes a yellow light penetration section 116Y and a blue light penetration section 116B) configured to transmit the light in the first wavelength range (blue light 116B of fig. 2) and the light in the second wavelength range (yellow light of fig. 2), and a third transmission area (second filter area 116R of fig. 2) where to select the light in the third wavelength range (red) and partial light on a long wavelength side of the light in the second wavelength range as light in a fourth wavelength range (para. 0026; the second filter area 116R is configured to filter a second red light beam IR_2 out of the yellow light beam IY coming from the second wavelength conversion area 114Y).
Regarding claim 6, Wu discloses further comprising: a control unit (controller 140 of fig. 4) configured to control the first light emitting device (para. 0031; controller 140, a driver 150, and a luminance sensing element 160. The controller 140 is electrically connected to the driver 150 and the luminance sensing element 160. The driver 150 is electrically connected to the light source module 110), the second light emitting device, the luminescent wheel, and the color wheel to thereby control the light in the second wavelength range and the light in the fourth wavelength range in a time-sharing fashion (para. 0032; The controller 140 is configured to calculate a first red light driving parameter of the red light source 112R according to the green light luminance information, the yellow light luminance information, the blue light luminance information and the red light luminance information, and calculating a green light driving parameter, a yellow light driving parameter, a blue light driving parameter and a second red light driving parameter of the blue light source 112B. A control signal Sctrl provided by the controller 140 may control the driver 150 to generate the electrical signal Sdri for driving the blue light source 112B and the red light source 112R respectively, so as to maintain the luminance of each color light beam output from the light source module 110 or the sum of luminance to be approximate to or equal to target luminance.).

Regarding claim 7, Wu discloses a combining device (combining element 117 of fig. 1) configured to combine the light in the second wavelength range (Green or Yellow) and the light in the third wavelength range (red) to a same light axis (illustrated in fig. 1); wherein the light in the third wavelength range and partial light on a long wavelength side of the light in the second wavelength range are combined together by the combining device (para. 0024; light combining element 117 combines the blue light beam IB, the first red light beam IR_1, the green light beam IG, and the yellow light beam IY).

Regarding claim 13, Wu discloses wherein the first light emitting device constitutes a blue laser diode (blue light source 112B is configured to provide a blue light beam IB of fig. 1), wherein the second light emitting device constitutes a red light emitting diode (red light source 112R of fig. 1), wherein the light in the first wavelength range constitutes light in a blue wavelength range (blue light source 112B is configured to provide a blue light beam IB of fig. 1), wherein the light in the second wavelength range constitutes light in a green wavelength range (first wavelength conversion area 114G of fig. 2), and wherein the light in the third wavelength range constitutes light in a red wavelength range (red light from 112R IR_1 of fig. 1).

Regarding claim 14, Wu discloses wherein the luminescent light emitting area may include a green luminescent material layer (114G of fig. 2) configured to emit the light in the green wavelength range (para. 0026; green light beam IG coming from the first wavelength conversion area 114G) and a yellow luminescent material layer (114Y of fig. 2) configured to emit light in the yellow wavelength range (para. 0026; yellow light beam IY coming from the second wavelength conversion area 114Y), the green luminescent material layer (114G) and the yellow luminescent material layer (114Y) being provided end to end in a circumferential direction (illustrated in fig. 2), and wherein the light in the yellow wavelength range emitted from the luminescent light emitting area is designed to be transmitted through an all color transmission area of the color wheel (para. 0026; yellow light penetration section 116Y a transparent glass area, configured to allow penetration of the yellow light beam IY and other color light beams).

Regarding claim 15, Wu discloses a projector (projection device 100 of fig. 1) comprising:  a display device (imaging element 120 of fig. 1) configured to generate image light; and a projection optical system (projection lens 130 of fig. 1) configured to project the image light emitted from the display device onto a screen (para. 0020; projection target 200 is, for example, a screen, a plane, or other appropriate projection targets), wherein the control unit controls the light source unit and the display device (para. 0035; the controller 140 calculates, according to color light luminance information, each color light driving parameter).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG Pub. 20180199013) and Yoneyama (US PG Pub. 20020145707) as applied to claim 2 above, and further in view of Liao et al. (US PG Pub. 20200050093).
Regarding claim 4, Wu as modified by Yoneyama discloses an projection system (apparatus of fig. 1) and a light source driving method (illustrated in fig. 3).
Wu as modified by Yoneyama fails to teach further comprising: a collective lens configured to collect the light in the first wavelength range, the light in the second wavelength range and the light in the third wavelength range, light in the green, blue and red wavelength ranges that is collected by the collective lens is shined onto the color wheel.
Liao discloses a collective lens (lens module 520 of fig. 14) configured to collect the light in the first wavelength range (blue light IB of fig. 14), the light in the second wavelength range (IG of fig. 14) and the light in the third wavelength range (IR of fig. 14), light in the green, blue and red wavelength ranges that is collected by the collective lens is shined onto the color wheel (illustrated in fig. 14).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection system of Wu and Yoneyama with the lens module of Liao in order to focus the light into the filter wheel and other optical components downstream.

Allowable Subject Matter
Claims 5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 5 that was found to be allowable is wherein a part of the light in the second wavelength range collected by the collective lens and shined onto the third transmission area of the color wheel is reflected in the third transmission area and is not incident on the collective lens.

The subject matter of claim 8 that was found to be allowable is wherein in the time-sharing fashion of the control unit, time is divided into: a first output period in which the light in the second wavelength range is shined onto the fourth transmission area of the color wheel; a second output period in which the light in the first wavelength range is shined onto the fourth transmission area of the color wheel; and a third output period in which the light in the third wavelength range and light excluding light on the first long wave side of the light in the second wavelength range are shined onto a fifth transmission area which selects the light in the third wavelength range and the light excluding the light on the first long wave side of the light in the second wavelength range as the light in the fourth wavelength range of the color wheel.

The subject matter of claim 9 that was found to be allowable is wherein the combining device constitutes a first dichroic mirror configured to reflect light excluding light on a first long wave side of the light in the second wavelength range and transmit the light in the third wavelength range or to transmit light excluding light on a first long wave side of the light in the second wavelength range and reflect the light in the third wavelength range to thereby guide the light excluding the light on the first long wave side of the light in the second wavelength range and the light in the third wavelength range towards the color wheel.

The subject matter of claim 10 that was found to be allowable is wherein the color wheel transmits, in the light in the third wavelength range and the light excluding the light on the first long wavelength range of the light in the second wavelength range that are combined by the first dichroic mirror, the light in the third wavelength range and light on a second long wavelength side of the light in the second wavelength range, the second long wavelength side lying on a shorter wavelength side than the first long wavelength side.

The subject matter of claim 11 that was found to be allowable is wherein a second dichroic mirror configured to reflect the light excluding the light on the first long wavelength side of the light in the second wavelength range and the light in the third wavelength range that are combined together by the first dichroic mirror and transmit the light in the first wavelength range or to transmit the light excluding the light on the first long wavelength side of the light in the second wavelength range and the light in the third wavelength range that are combined together by the first dichroic mirror and reflect the light in the first wavelength range to thereby guide the light in the first wavelength range to the light in the third wavelength range towards the color wheel.

The subject matter of claim 12 that was found to be allowable is wherein partial light on a long wavelength side of the light in the second wavelength range that is transmitted through the color wheel to be selected as the light in the fourth wavelength range is positioned closer to the long wavelength side of the light in the second wavelength range than a peak wavelength thereof and closer to a short wavelength side of the light in the third wavelength range than a peak wavelength thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANELL L OWENS/
Examiner, Art Unit 2882                                                                                                                                                                                                        
24 September 2022
/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882